Citation Nr: 1611092	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disorder, claimed as secondary to hypertension.

3.  Entitlement to service connection for bilateral foot disorder.

4.  Entitlement to service connection for bilateral ankle disorder, claimed as secondary to a bilateral foot disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a vision disorder.

7.  Entitlement to service connection for a dental disorder.

8.  Entitlement to service connection for substance abuse.

9.  Entitlement to service connection for stroke residuals, claimed as secondary to hypertension.

10. Entitlement to service connection for heart disorder, claimed as secondary to hypertension.

11.  Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae.  

12.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from August 1993 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.



The issues of entitlement to service connection for hypertension, a kidney disorder, a bilateral ankle condition, stroke residuals, and a heart disorder; entitlement to a higher evaluation for pseudofolliculitis barbae; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's bilateral hallux rigidus and pes planus existed prior to service. 

2.  The evidence is at least in relative equipoise regarding whether the Veteran's bilateral hallux rigidus and pes planus is related to active service.

3.  The Veteran's current visual impairment is attributed to myopia and astigmatism, which are not diseases or disabilities within the meaning of applicable laws and regulations for which VA compensation may be awarded.

4.  The Veteran does not currently have a dental condition due to a trauma or injury during his active service; there is no evidence of any loss of the ramus, condyloid process, cornoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible. 

5.  The Veteran's substance abuse is considered the result of his willful misconduct.

6.  The most competent and probative evidence of record does not reflect that the Veteran currently has a hearing loss disability for VA purposes.





CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hallux rigidus and pes planus were incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  Service connection for visual impairment, to include myopia and astigmatism, is denied for lack of entitlement under the law.  38 C.F.R. § 3.303(c) (2015).

3.  The criteria to establish service connection for a dental disorder for compensation are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

4.  Service connection for substance abuse is denied for lack of entitlement under the law.  38 C.F.R. § 3.303(c) (2015).

5.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July 2011 and March 2013 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, examinations were obtained in May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in May 2013 is adequate with respect to the hearing loss claim decided herein.  Although, as discussed in greater detail below, the Board finds that the examination with respect to the Veteran's foot disorder claim was inadequate, the Board afforded that opinion little probative value and granted the benefit sought in full.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that no nexus opinions have been obtained with respect to the issues of entitlement to service connection for a vision disorder, a dental disorder, and substance abuse.  However, such development is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed in greater detail below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of compensable vision problems, dental trauma, or substance abuse during service or within any applicable presumptive period.  There is no medical opinion on file in favor of the claims.  Consequently, the Veteran did not present evidence indicating a nexus between his these disorders and service.  Thus, there exists no reasonable possibility that a VA opinion would result in favorable findings.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The duty to assist has been satisfied in this case.  The claims file contains the Veteran's service treatment records, as well as relevant VA and private treatment records.  The record also contains Social Security Disability records.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, the Board is aware that there is indication that the Veteran has recently applied for Vocational Rehabilitation.  There is no evidence, however, that records have been developed due to this claim that would be relevant to the service connection claims denied in this appeal. 

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).   

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert, 1 Vet. App. at 54.  

Bilateral Foot Disorder

The Veteran seeks entitlement to service connection for a disorder of the bilateral feet.  He has been diagnosed as having hallux limitus and pes planus.

Significantly, the Veteran's April 1993 Report of Medical Examination at pre-induction indicated that his bilateral lower extremities and feet were within normal limits.  Similarly, on his April 1993 Report of Medical History, the Veteran indicated that he never suffered from foot trouble.  However, shortly after starting his period of active duty service in August 1993, the Veteran complained of bilateral foot pain upon increased physical activity which had lasted 6 days.  The Veteran explained that prior to boot camp he had not been physically active at all, and that all attempts to relieve his symptoms since they began in service had been ineffective.  The Veteran indicated that he had "trouble playing basketball before boot camp" due to foot pain, but that he did not inform the Military Entrance Processing Station about the pain.  He was diagnosed as having hallux limitus.  Curiously, on August 18, 1993, the Veteran's April 1993 Report of Medical Examination was altered to reflect a diagnoses of "mild pes planus, asymptomatic."  

In September 1993, the Veteran was administratively separated from active duty by reason of defective enlistment and induction due to erroneous enlistment as evidenced by his bilateral hallux limitus.  

The Veteran has indicated that his bilateral foot pain first manifested while marching during boot camp in August 1993 and has persisted since that time.  The Veteran submitted several lay statements from acquaintances in August 2011 indicating that he was in perfect health prior to his period of active duty service, and that he suffered from foot pain following his discharge from service.  

The Veteran was provided with a VA foot examination in May 2013, at which time he was diagnosed as having hallux rigidus.  However, the examiner opined that the Veteran's hallux rigidus was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records documented that his bilateral foot condition was actually a preexisting condition that was present before his induction into military service.  The examiner indicated that the August 1993 treatment note in which the Veteran indicated that he experienced foot pain playing basketball prior to boot camp "basically states that the veteran was having foot pain prior to entering the service and did not tell the physician who performed his induction physical examination."   Therefore, the VA examiner concluded that "the condition clearly, according to the available evidence, existed prior to the veteran's entrance into military service."

The May 2013 VA examiner also diagnosed the Veteran as having pes planus.  However, she opined that the Veteran's pes planus was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that she could find no evidence in the service treatment records that the Veteran was ever diagnosed as having pes planus during his military service.  Although the examiner conceded that it is documented in medical literature that long-term, repetitive, high impact activities can cause the development of pes planus, this Veteran was only in the military for 28 days, and assigned to light duty after only 6 days due to his bilateral foot condition.  Thus, the examiner concluded that the Veteran was only engaging in high-impact activities for the first 6 days of his military service, which was "not a long enough period of time to cause the development of pes planus."

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Any increase in severity must also be permanent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Here, the Board finds the opinions and rationale of the May 2013 VA examiner to be inadequate for several reasons.  First, the fact that the Veteran reported in August 1993 that he previously experienced foot pain while playing basketball prior to boot camp does not constitute the "clear and convincing evidence" needed to rebut the presumption of soundness upon entry into service.  Indeed, lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness; rather, supporting medical evidence is needed to establish the presence of a preexisting condition.  The fact remains that no defects were noted at the time of the Veteran's April 1993 pre-induction examination, and it was only in August 1993, after the Veteran began complaining of foot pain, that a notation of  "mild pes planus, asymptomatic" was written on his April 1993 Report of Medical History.  Moreover, the May 2013 VA examiner asserted that she could find no evidence in the service treatment records that the Veteran was ever diagnosed as having pes planus during his military service.  However, as discussed above, a notation of "mild pes planus, asymptomatic" was inserted onto the Veteran's April 1993 Medical Examination Report after he complained of bilateral foot pain in August 1993.  

As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, the service treatment records show that the Veteran was diagnosed in service with hallux limitus and pes planus and that he was discharged from service because of it.  The evidence of record does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current hallux rigidus and pes planus did not preexist his period of service. 

Thus, the issue becomes whether the Veteran's disability was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  The current medical evidence of record shows that the Veteran has diagnoses of hallux rigidus and pes planus. 

Moreover, as noted above, the service treatment records reveal that the Veteran was assessed with hallux limitus and pes planus during service.  The Veteran has competently reported experiencing bilateral foot pain since boot camp in August 1993, and has submitted lay statements from others indicating that he did not complain of foot pain until his separation from service in September 1993.   

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's current hallux rigidus and pes planus were incurred in active service.  As explained above, the Board has determined that there was no clear and unmistakable evidence in this case to rebut the presumption of sound condition.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first evidence of a foot disabilities occurred in the August 1993 service treatment record.  For the reasons discussed above, the Board has afforded the opinions and rationale of the May 2013 VA examiner little probative value.  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's current hallux rigidus and pes planus were incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for bilateral hallux rigidus and pes planus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304. 
 


Vision Disorder

The Veteran also seeks entitlement to service connection for a vision disorder.  His April 1993 Report of Medical History at pre-induction indicated that he wore eye glasses for the previous 7 years due to myopia.  His April 1993 Report of Medical History indicated that his distant vision was 20/200 corrected to 20/20 with eye glasses, and that his near vision was 20/40 corrected to 20/25 with eye glasses.  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.  

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).  

As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel  has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. 

Also, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

The Veteran's myopia is considered a congenital or developmental condition and it is generally not service-connected.  The Veteran has not asserted that he experienced a superimposed injury in service and service treatment records are negative for any superimposed injury.  In the absence of superimposed disease or injury, service connection may not be allowed for myopia and/or astigmatism, as it is not (as previously noted) a disability entitled to service connection as it is congenital in nature.  38 C.F.R. §§ 3.303(c), 4.9; VA ADJUDICATION PROCEDURE MANUAL M21- 1MR, pt. III, subpt. iv, ch. 4 § B, 10d. 

Dental Disorder

The Veteran also seeks entitlement to service connection for a "dental condition."  

Compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, DCs 9900-16 (2015).   Diagnostic Code 9913 applies to dental service connection claims involving teeth. 

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, DC 9913. 

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381. 

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.

On review, the Board finds that service connection for a dental disorder is not warranted.  A review of the Veteran's service treatment records reveals  that he was seen for a routine dental examination in August 1993.  There is no competent evidence that the Veteran suffers from a dental disorder for which VA compensation benefits are payable.  In this regard, the medical evidence reflects that therapeutic tooth extractions cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.  

Moreover, the Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.  VA's General Counsel held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Compensation for a dental disability is warranted only when due to trauma with resultant loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible.  Compensation is specifically not warranted for replaceable missing teeth to include those extracted during service.  As such, the Veteran's claim seeking compensation for a dental disorder is precluded by the regulation and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons, the Veteran's service connection claim for a dental disorder is denied.

Substance Abuse

The Veteran also seeks entitlement to service connection for substance abuse.  

Generally, however, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

For claims filed after October 31, 1990, as in this case, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits the payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 

Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences; mere technical violation of police regulations or ordinances do not per se constitute willful misconduct; and willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, if in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. See 38 C.F.R. § 3.301(c)(2). 

Here, there is no allegation or evidence that the Veteran's substance abuse was acquired secondary to a service-connected disability.  There is no documentation of substance abuse in the Veteran's service treatment records.  As such, the Board finds that the Veteran's claim of entitlement to service connection for substance abuse must be denied.  

Hearing Loss

The Veteran also seeks entitlement to service connection for bilateral hearing loss.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2013, the Veteran was provided a VA audiological examination.  The examiner reviewed the claims file and medical history.  The examiner also noted that the Veteran reported his alleged hearing loss had its onset only 8 to 9 years ago.  The examiner emphasized that the only audiogram conducted during the Veteran's period of active duty service was within normal limits.  A puretone threshold and Maryland CNC speech recognition test were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 15
10
15
15
LEFT
15
 15
15
20
20

The puretone averages were 14 hertz in the Veteran's right ear and 18 hertz in his left ear.  The Veteran's speech recognition ability was 94 percent in his right ear and 94 percent in his left ear.  The examiner reported that the Veteran's hearing loss was not disabling per 38 C.F.R. § 3.385.  The examiner added that the Veteran reported passing a Department of Transportation physical in March 2011 for a commercial driver's license which included passing a whispered voice test in both ears, suggesting normal hearing bilaterally as recently as 2011.

As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold at any frequency (500 hertz to 4000 hertz) is 40 decibels or greater, or when the threshold is at least 26 decibels at any three frequencies (500 hertz to 4000 hertz) or when the Maryland CNC test scores are less than 94 percent.

The evidence in this case reflects that the Veteran does not currently have a hearing loss disability for VA purposes in either ear.  As described, audiometric testing in May 2013 revealed that the Veteran had no auditory thresholds at any frequency above 25 decibels and his Maryland CNC test score was 94 percent bilaterally.  These results do not reflect that the Veteran has a hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of the May 2013 audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses, see Layno v. Brown, 6 Vet. App. 465 (1994), including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported bilateral hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hallux rigidus and pes planus is granted.

Service connection for a vision disorder is denied.

Service connection for a dental disorder is denied.

Service connection for substance abuse is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran also seeks entitlement to service connection for hypertension, a kidney disorder, a bilateral ankle condition, stroke residuals, and a heart disorder; as well as entitlement to a higher initial evaluation for pseudofolliculitis barbae; and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken prior to adjudication of these claims.

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Board emphasizes that the Veteran exhibited elevated blood pressure readings on multiple occasions during his 28 days of active duty service.  Significantly, however, the blood pressure reading taken at his April 1993 pre-induction examination was merely 128/84 millimeters of mercury (mm/Hg).  By August 24, 1993, the Veteran was referred from podiatry due to high blood pressure readings, which were elevated to 172/86 mm/Hg and 172/90 mm/Hg.  The Veteran received a routine dental examination on August 25, 1993, at which time it was noted that the Veteran's initial reading was 140/64 mm/Hg, and then 152/94 mm/Hg ten minutes later.  Based on these readings, the Veteran was evaluated for hypertension, at which time it was noted that his mother had a history of elevated blood pressure.  The Veteran's blood pressure reading on August 27, 1993, was 120/72 mm/Hg.  His blood pressure reading on September 1, 1993, was 138/60 mm/Hg, while his reading on September 8, 1993, was 110/62 mm/Hg.  

Pursuant to VA regulations, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  These regulations define "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value.

The Veteran was provided with a VA hypertension examination in May 2013, at which time his blood pressure readings were 158/96 mm/Hg, 164/98 mm/Hg, and 170/100 mm/Hg.  The examiner diagnosed him as having hypertension, but opined that his hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that she could find no evidence in the service treatment records that the Veteran was ever administered medication or other treatment for blood pressure control during his military service.  Significantly, the examiner indicated that she could not find the Veteran's induction examination to see what his blood pressure reading was at the time of his enlistment (as discussed above, the Veteran's April 1993 pre-induction examination is indeed associated with the claims file and indicated that his blood pressure reading was merely 128/84 mm/Hg, below the level of hypertension).  The examiner also conceded that she could find no evidence as to when the Veteran was first prescribed medicine to control his blood pressure, but noted that the first documented evidence of sustained hypertension in the claims file was in February 2004, at which time the Veteran was already being treated for malignant hypertension with a reading of 230/140 mm/Hg.  Nonetheless, the VA examiner maintained that it was less likely than not that the Veteran's hypertension had
its onset during his military service, as there was no evidence that the Veteran displayed sustained elevated blood pressure readings consistent with hypertension over a period of 3 to 5 successive days.  Although the examiner conceded that the Veteran did display some isolated incidents of elevated blood pressure readings,  she emphasized that these were not sustained.

The Board finds that the May 2013 VA examiner's opinion with respect to hypertension is inadequate for several reasons.  First, the examiner failed to address the Veteran's blood pressure reading taken at his April 1993 pre-induction examination, which was 128/84 mmHg.  Although the examiner indicated that she could not find this document, it is associated with the Veteran's other service treatment records in the claims file.  

In addition, the examiner based her negative nexus opinion on the premise that she could find no evidence in the service treatment records that the Veteran was ever administered medication or other treatment for blood pressure control during his military service.  However, the Board emphasizes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d) (2012); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board recognizes that the Veteran submitted correspondence from his private nephrologist in August 2013 and correspondence from his private family practitioner in November 2013 in support of his claims.  Curiously, however, these two correspondences contained identical language: "After reviewing his
military medical records, it is my medical opinion that it is more likely than not that [the Veteran's] End Stage Renal Disease Secondary to Long Standing History of Hypertension conditions is related to his military service."  Neither opinion provided any supporting explanation or rationale.  As such, these opinions alone cannot form the basis of a grant of entitlement to service connection.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999). 

With respect to the issues of entitlement to service connection for a kidney disorder, stroke residuals, and a heart disorder (all claimed as secondary to hypertension); as well as entitlement to a TDIU, the Board finds that these claims are inextricably intertwined with the claim of entitlement to service connection for hypertension, which is remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2014).  Therefore, these issues are also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

With respect to the issue of entitlement to service connection for a bilateral ankle disorder, the Veteran was provided with a VA ankle conditions examination in May 2013, at which time the Veteran was diagnosed as having chronic tendonitis in his left ankle.  However, the examiner opined that the Veteran's ankle tendonitis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that despite the fact that she diagnosed the Veteran as having chronic tendonitis of the left ankle, her review of the service treatment records yielded no evidence that the Veteran was ever diagnosed with or treated for any ankle disorder during his military service, and that her review of the remaining medical records yielded  no evidence that the Veteran had sought or received treatment for any kind of ankle disorder since his military discharge.  

Significantly, however, the Veteran has asserted that his ankle disorder developed secondary to his bilateral foot disorder, for which the Veteran is now service connected, as discussed in greater detail in the Board's decision above.  As such, the Board finds that Veteran should be provided with another examination to determine the likelihood that his diagnosed chronic tendonitis of the left ankle was either caused or aggravated by his service-connected bilateral foot disability.  

Finally, with respect to the issue of a higher initial evaluation for the Veteran's service-connected pseudofolliculitis barbae, the Board observes that he was last provided with an examination with respect to the severity of the disorder in May 2013, approximately three years ago.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  After review of the evidence of record, the Board finds that there is credible evidence that the Veteran's pseudofolliculitis barbae may have worsened since his last examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's pseudofolliculitis barbae.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Lastly, update the record with outstanding records.  The claims file contains VA treatment records dated through April 2014.  Upon remand, obtain updated records.  In addition, the record indicates that the Veteran recently applied Vocational Rehabilitation.  The AOJ should ensure that the record has all relevant Vocational Rehabilitation records.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from April 2014 to the present.

2. Ensure that any Vocational Rehabilitation records are associated with the record.

3.  After completing directives #1-#2, provide the Veteran an appropriate VA examination to determine the nature and etiology of his diagnosed hypertension. The claims file must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The examiner is specifically directed to consider service treatment records showing elevated blood pressure readings, as well as the readings on the Veteran's April 1993 pre-induction Report of Medical History.    Specifically, based on the examination, consideration of the Veteran's lay statements, and review of the records (to include the August 2013 and November 2013 private medical opinions submitted by the Veteran), the examiner should render an opinion as to the following:

Given the service treatment records' blood pressure readings for the Veteran and post-service indications of hypertension, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested by September 1993?

In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

The examiner is further advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  After completing directives #1-#2, provide the Veteran for an appropriate examination to determine the nature and etiology of his diagnosed chronic tendonitis of the left ankle.  All necessary tests should be conducted and a copy of the claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic tendonitis of the left ankle was caused or aggravated by his service-connected hallux rigidus and pes planus of the bilateral feet.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, location, frequency and severity of any dermatological impairment related to his pseudofolliculitis barbae.  The claims file should be made available to and reviewed by the examiner.  This should be noted in the examination report.

The examiner should conduct all indicated tests and studies.  The examiner should identify all pseudofolliculitis barbae pathology found to be present, and describe the nature, extent, location, surface area affected, frequency, and severity of such pathology.  The examiner should identify whether the predominant disability is productive of (1) disfigurement of the head face, or neck; or (2) scars; or (3) dermatitis; or manifestations analogous to one of these three. 

The examiner should specifically include, to the extent possible, findings regarding the percentage of the entire body affected; the percentage of the exposed areas affected; and indicate the frequency with which any systemic therapy has been required in relation to a previous 12 month period during the appeal period. 

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


